 



Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
     THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of July 21,
2006, by and among Micromet, Inc., a Delaware corporation with headquarters
located at 2110 Rutherford Road, Carlsbad, CA 92008 (the “Company”), and the
investors listed on the Schedule of Investors attached hereto as Exhibit A
(individually, an “Investor” and collectively, the “Investors”).
BACKGROUND
     A. The Company and each Investor are executing and delivering this
Agreement in reliance upon the exemption from registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.
     B. Each Investor, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
(i) that aggregate number of shares of the Common Stock, par value $.00004 per
share, of the Company (the “Common Stock”), set forth opposite such Investor’s
name in column two (2) on the Schedule of Investors in Exhibit A (which
aggregate amount for all Investors together shall be 2,222,222 shares of Common
Stock and shall collectively be referred to herein as the “Common Shares”) and
(ii) warrants, in substantially the form attached hereto as Exhibit F (the
“Warrants”) to acquire up to that number of additional shares of Common Stock
set forth opposite such Investor’s name in column three (3) on the Schedule of
Investors (the shares of Common Stock issuable upon exercise of or otherwise
pursuant to the Warrants, collectively, the “Warrant Shares”).
     C. The Common Shares, the Warrants and the Warrant Shares issued pursuant
to this Agreement are collectively are referred to herein as the “Securities.”
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
ARTICLE I
DEFINITIONS
     1.1. Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:
     “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 



--------------------------------------------------------------------------------



 



     “Agent” has the meaning set forth in Section 3.1(l).
     “Agreement” has the meaning set forth in the Preamble.
     “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
     “Closing” means the closing of the purchase and sale of the Securities
pursuant to Section 2.1.
     “Closing Date” means the date and time of the Closing and shall be on such
date and time as is mutually agreed to by the Company and each Investor).
     “Closing Price” means, for any date, the closing price per share of the
Common Stock for such date (or the nearest preceding date) on the primary
Eligible Market or exchange or quotation system on which the Common Stock is
then listed or quoted.
     “Company” has the meaning set forth in the Preamble.
     “Company Counsel” means Cooley Godward LLP, counsel to the Company.
     “Common Shares” means an aggregate of 2,222,222 shares of Common Stock,
which are being issued and sold by the Company to the Investors at the Closing.
     “Common Stock” means the common stock of the Company, par value $0.00004
per share.
     “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.
     “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.
     “Disclosure Materials” has the meaning set forth in Section 3.1(g).
     “Effective Date” means the date that the Registration Statement is first
declared effective by the SEC.
     “Effectiveness Period” has the meaning set forth in Section 6.1(b).
     “8-K Filing” has the meaning set forth in Section 4.5.
     “Eligible Market” means any of the New York Stock Exchange, the American
Stock Exchange, The Nasdaq National Market and The Nasdaq Capital Market (and
any successors thereto).
     “Environmental Laws” has the meaning set forth in Section 3.1(cc).
     “Event” has the meaning set forth in Section 6.1(d).

2



--------------------------------------------------------------------------------



 



     “Event Payments” has the meaning set forth in Section 6.1(d).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Events” has the meaning set forth in Section 6.1(d)(ii).
     “Excluded Investors” means Cowen & Co., LLC and its Affiliates.
     “Filing Date” means 45 days after the Closing Date.
     “GAAP” has the meaning set forth in Section 3.1(g).
     “Hazardous Materials” has the meaning set forth in Section 3.1(cc).
     “Indemnified Party” has the meaning set forth in Section 6.4(c).
     “Indemnifying Party” has the meaning set forth in Section 6.4(c).
     “Insolvent” has the meaning set forth in Section 3.1(h).
     “Intellectual Property Rights” has the meaning set forth in Section 3.1(t).
     “Investor” has the meaning set forth in the Preamble.
     “Knowledge” means the actual knowledge of the directors and officers of a
party to this agreement.
     “Lien” means any lien, charge, claim, security interest, encumbrance, right
of first refusal or other restriction.
     “Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation and reasonable attorneys’
fees.
     “Material Adverse Effect” means (i) a material adverse effect on the
results of operations, assets, business or financial condition of the Company
and the Subsidiaries, taken as a whole on a consolidated basis, or (ii) the
material and adverse impairment of the Company’s ability to perform its
obligations under any of the Transaction Documents, provided, that none of the
following shall be deemed to constitute a Material Adverse Effect: (i) a change
in the market price or trading volume of the Common Stock or (ii) changes in
general economic conditions or changes affecting the industry in which the
Company operates generally (as opposed to Company-specific changes) so long as
such changes do not have a disproportionate effect on the Company and its
Subsidiaries taken as a whole.
     “Material Permits” has the meaning set forth in Section 3.1(v).
     “Options” means any outstanding rights, warrants or options to subscribe
for or purchase Common Stock or Convertible Securities.

3



--------------------------------------------------------------------------------



 



     “Person” means any individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, or joint stock company.
     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, or a partial proceeding, such as a deposition),
whether commenced or threatened in writing.
     “Pro Rata Share” means, with respect to an Investor, the ratio (i) the
numerator of which is the number of Common Shares held by such Investor, and
(ii) the denominator of which is the total number of shares of the Company’s
Common Stock outstanding, each as of the date of the Company’s notice to the
Investors in accordance with Section 4.8 below.
     “Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.
     “Registrable Securities” means the Common Shares and the Warrant Shares
issued or issuable pursuant to the Transaction Documents, together with any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.
     “Registration Statement” means each registration statement required to be
filed under Article VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
     “Regulation D” has the meaning set forth in the Preamble.
     “Related Person” has the meaning set forth in Section 4.6.
     “Repurchase Notice” has the meaning set forth in Section 6.1.
     “Repurchase Price” has the meaning set forth in Section 6.1.
     “Required Effectiveness Date” means either (i) if the Registration
Statement does not become subject to review by the SEC, seventy-five (75) days
after the Closing Date, or (ii) if the Registration Statement becomes subject to
review by the SEC, one hundred thirty five (135) days after the Closing Date.
     “Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and
Rule 424, respectively, promulgated by the SEC pursuant to the Securities Act,
as such Rules may be

4



--------------------------------------------------------------------------------



 



amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC having substantially the same effect as such Rule.
     “SEC” means the Securities and Exchange Commission.
     “SEC Reports” has the meaning set forth in Section 3.1(g).
     “Securities” has the meaning set forth in the Preamble.
     “Securities Act” has the meaning set forth in the Preamble.
     “Shares” means shares of the Company’s Common Stock.
     “Short Sales” has the meaning set forth in Section 3.2(h).
     “Subsidiary” means any direct or indirect subsidiary of the Company.
     “Trading Day” means (a) any day on which the Common Stock is listed or
quoted and traded on its primary Trading Market, (b) if the Common Stock is not
then listed or quoted and traded on any Eligible Market, then a day on which
trading occurs on The Nasdaq National Market (or any successor thereto), or
(c) if trading ceases to occur on The Nasdaq National Market (or any successor
thereto), any Business Day.
     “Trading Market” means The Nasdaq National Market or any other Eligible
Market, or any national securities exchange, market or trading or quotation
facility on which the Common Stock is then listed or quoted.
     “Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants and the Transfer Agent Instructions.
     “Transfer Agent” means Mellon Investor Services, or any successor transfer
agent for the Company.
     “Transfer Agent Instructions” means, with respect to the Company, the
Irrevocable Transfer Agent Instructions, in the form of Exhibit E, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.
     “Warrants” has the meaning set forth in the Preamble.
     “Warrant Shares” has the meaning set forth in the Preamble.
ARTICLE II
PURCHASE AND SALE
     2.1. Closing. Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to each Investor, and
each Investor shall, severally and not jointly, purchase from the Company, such
number of Common Shares and Warrants for the price set forth opposite such
Investor’s name on Exhibit A hereto under the headings “Common

5



--------------------------------------------------------------------------------



 



Shares” and “Warrants”. The date and time of the Closing and shall be 9:00 a.m.,
New York City Time, on the Closing Date. The Closing shall take place at the
offices of the Company’s Counsel.
     2.2. Closing Deliveries.
          (a) At the Closing, the Company shall deliver or cause to be delivered
to each Investor the following:
          (i) one or more stock certificates (or copies thereof provided by the
Transfer Agent), free and clear of all restrictive and other legends (except as
expressly provided in Section 4.1(b) hereof), evidencing such number of Common
Shares set forth opposite such Investor’s name on Exhibit A hereto under the
heading “Common Shares,” registered in the name of such Investor;
          (ii) a Warrant, issued in the name of such Investor, pursuant to which
such Investor shall have the right to acquire such number of Warrant Shares set
forth opposite such Investor’s name on Exhibit A hereto under the heading
“Warrant Shares”;
          (iii) a legal opinion of Company Counsel, in the form of Exhibit C,
executed by such counsel and delivered to the Investors;
          (iv) duly executed Transfer Agent Instructions acknowledged by the
Company’s transfer agent; and
          (v) approval by each applicable Trading Market of an additional shares
listing application covering all of the Registrable Securities, if required.
          (b) At the Closing, each Investor shall deliver or cause to be
delivered to the Company the purchase price set forth opposite such Investor’s
name on Exhibit A hereto under the heading “Purchase Price” in United States
dollars and in immediately available funds, by wire transfer to an account
designated in writing to such Investor by the Company for such purpose.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors as follows (which representations and
warranties shall be deemed to apply, where appropriate, to each Subsidiary of
the Company):
          (a) Subsidiaries. The Company has no Subsidiaries other than those
listed in Schedule 3.1(a) hereto. Except as disclosed in Schedule 3.1(a) hereto,
the Company owns, directly or indirectly, all of the capital stock or comparable
equity interests of each Subsidiary free and clear of any Lien and all the
issued and outstanding shares of capital stock or comparable equity interest of
each Subsidiary are validly issued and are fully paid, nonassessable and free of
preemptive and similar rights.

6



--------------------------------------------------------------------------------



 



          (b) Organization and Qualification. Each of the Company and the
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite legal authority to own and use its properties
and assets and to carry on its business as currently conducted. Neither the
Company nor any Subsidiary is in violation of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and the Subsidiaries is
duly qualified to do business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.
          (c) Authorization; Enforcement. The Company has the requisite
corporate authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents to which it is a party by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Company and no further consent or action is required by the Company, its Board
of Directors or its stockholders. Each of the Transaction Documents to which it
is a party has been (or upon delivery will be) duly executed by the Company and
is, or when delivered in accordance with the terms hereof, will constitute, the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as may be limited by (i) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors rights generally, and
(ii) the effect of rules of law governing the availability of specific
performance and other equitable remedies.
          (d) No Conflicts. The execution, delivery and performance of the
Transaction Documents to which it is a party by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby do not, and
will not, (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound, or affected, except to the extent that such conflict, default,
termination, amendment, acceleration or cancellation right would not reasonably
be expected to have a Material Adverse Effect, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including, assuming the accuracy of the representations
and warranties of the Investors set forth in Section 3.2 hereof, federal and
state securities laws and regulations and the rules and regulations of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company or a Subsidiary is bound or affected, except to

7



--------------------------------------------------------------------------------



 



the extent that such violation would not reasonably be expected to have a
Material Adverse Effect.
          (e) The Securities. The Common Shares and the Warrant Shares are duly
authorized and, when issued and paid for in accordance with the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens and will not be subject to preemptive or similar rights
of stockholders (other than those imposed by the Investors). The Company has
reserved from its duly authorized capital stock the maximum number of shares of
Common Stock issuable upon exercise of the Warrants. The offer, issuance and
sale of the Shares, the Warrants and the Warrant Shares to the Investors
pursuant to the Agreement, and in the case of the Warrant Shares, pursuant to
the Warrants, are exempt from the registration requirements of the Securities
Act.
          (f) Capitalization. As of July 20, 2006, the aggregate number of
shares and type of all authorized, issued and outstanding classes of capital
stock, options and other securities of the Company (whether or not presently
convertible into or exercisable or exchangeable for shares of capital stock of
the Company) is set forth in Schedule 3.1(f) hereto. All outstanding shares of
capital stock are duly authorized, validly issued, fully paid and nonassessable
and have been issued in compliance in all material respects with all applicable
securities laws. Except as disclosed in Schedule 3.1(f) hereto, the Company did
not have outstanding at July 20, 2006 any other options, warrants, scrip rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exercisable or
exchangeable for, or entered into any agreement giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock. Except as set forth on
Schedule 3.1(f) hereto, and except for customary adjustments as a result of
stock dividends, stock splits, combinations of shares, reorganizations,
recapitalizations, reclassifications or other similar events, there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing rights to security holders) and the
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Investors) and will not result in a right of any holder of securities to adjust
the exercise, conversion, exchange or reset price under such securities. To the
Knowledge of the Company, except as disclosed in the SEC Reports and any
Schedules filed with the SEC pursuant to Rule 13d-1 of the Exchange Act by
reporting persons or in Schedule 3.1(f) hereto, no Person or group of related
Persons beneficially owns (as determined pursuant to Rule 13d-3 under the
Exchange Act), or has the right to acquire, by agreement with or by obligation
binding upon the Company, beneficial ownership of in excess of 5% of the
outstanding Common Stock.
          (g) SEC Reports; Financial Statements. Except as set forth on Schedule
3.1(g), the Company has filed all reports and schedules required to be filed by
it under the Exchange Act, including pursuant to Section 13(a), 14(a) or 15(d)
thereof, for the 12 months preceding the date hereof on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension and has filed all reports
and schedules required to be filed by it under the Exchange Act, including
pursuant to Section 13(a), 14(a) or 15(d) thereof, for the two years preceding
the date hereof. Such reports and schedules required to be filed by the Company
under the Exchange Act,

8



--------------------------------------------------------------------------------



 



including pursuant to Section 13(a), 14(a) or 15(d) thereof, together with any
materials filed or furnished by the Company under the Exchange Act, whether or
not any such reports or schedules were required, being collectively referred to
herein as the “SEC Reports” and, together with this Agreement and the Schedules
to this Agreement, the “Disclosure Materials”. As of their respective dates, the
SEC Reports filed by the Company complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports, when
filed by the Company, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements, the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP or may be condensed or summary statements, and fairly
present in all material respects the consolidated financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, year-end audit adjustments. All
material agreements to which the Company or any Subsidiary is a party or to
which the property or assets of the Company or any Subsidiary are subject are
included as part of or identified in the SEC Reports, to the extent such
agreements are required to be included or identified pursuant to the rules and
regulations of the SEC.
          (h) Since the date of the latest audited financial statements included
within the SEC Reports, except as disclosed in the SEC Reports or in
Schedule 3.1(h) hereto, (i) there has been no event, occurrence or development
that, individually or in the aggregate, has had or that would result in a
Material Adverse Effect, (ii) the Company has not incurred any material
liabilities other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the SEC, (iii) the Company
has not altered its method of accounting or the changed its auditors, except as
disclosed in its SEC Reports, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders, in their
capacities as such, or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock (except for repurchases by the Company of
shares of capital stock held by employees, officers, directors, or consultants
pursuant to an option of the Company to repurchase such shares upon the
termination of employment or services), and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock-based plans. The Company has not taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
Knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any Knowledge of any fact which would reasonably lead
a creditor to do so. The Company is not as of the date hereof, and after giving
effect to the transactions contemplated hereby to occur at the applicable
Closing, will not be Insolvent (as defined below). For purposes of this
Section 3.1(h), “Insolvent” means (i) the present fair saleable value of the
Company’s assets is less than the amount required to

9



--------------------------------------------------------------------------------



 



pay the Company’s total indebtedness, (ii) the Company is unable to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.
          (i) Absence of Litigation. Except as disclosed in the SEC Reports or
Schedule 3.1(i), there is no action, suit, claim, or proceeding, or, to the
Company’s Knowledge, inquiry or investigation, before or by any court, public
board, government agency, self-regulatory organization or body pending or, to
the Knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries that could, individually or in the aggregate, have a
Material Adverse Effect.
          (j) Compliance. Except as described in Schedule 3.1(j), neither the
Company nor any Subsidiary, except in each case as would not, individually or in
the aggregate, reasonably be expected to have or result in a Material Adverse
Effect, (i) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or any Subsidiary under), nor has the Company
or any Subsidiary received written notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority.
          (k) Title to Assets. The Company and the Subsidiaries have good and
marketable title to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens that do not, individually or in the aggregate, have or result in a
Material Adverse Effect. Any real property and facilities held under lease by
the Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in material
compliance.
          (l) No General Solicitation; Placement Agent’s Fees. Neither the
Company, nor any of its affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commission (other than for
persons engaged by any Investor or its investment advisor) relating to or
arising out of the issuance of the Securities pursuant to this Agreement. The
Company shall pay, and hold each Investor harmless against, any liability, loss
or expense (including, without limitation, reasonable attorney’s fees and
out-of-pocket expenses) arising in connection with any such claim for fees
arising out of the issuance of the Securities pursuant to this Agreement. The
Company acknowledges that is has engaged Cowen & Co., LLC as its exclusive
placement agent (the “Agent”) in connection with the sale of the Securities.
Other than the Agent, the

10



--------------------------------------------------------------------------------



 



Company has not engaged any placement agent or other agent in connection with
the sale of the Securities.
          (m) Private Placement. Neither the Company nor any of its Affiliates
nor, any Person acting on the Company’s behalf has, directly or indirectly, at
any time within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Securities as contemplated hereby or (ii) cause the offering
of the Securities pursuant to the Transaction Documents to be integrated with
prior offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market. The Company is not required to be
registered as, and is not an Affiliate of, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. The Company is not
required to be registered as, a United States real property holding corporation
within the meaning of the Foreign Investment in Real Property Tax Act of 1980.
          (n) Form S-3 Eligibility. The Company is eligible to register the
Common Shares and the Warrant Shares for resale by the Investors using Form S-3
promulgated under the Securities Act.
          (o) Listing and Maintenance Requirements. The Company has not, in the
twelve months preceding the date hereof, received notice (written or oral) from
any Trading Market on which the Common Stock is or has been listed or quoted to
the effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is in compliance with all such
listing and maintenance requirements.
          (p) Registration Rights. Except as described in Schedule 3.1(p), the
Company has not granted or agreed to grant to any Person any rights (including
“piggy-back” registration rights) to have any securities of the Company
registered with the SEC or any other governmental authority that have not been
satisfied or waived.
          (q) Application of Takeover Protections. Except as described in
Schedule 3.1(q), there is no control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or other
similar anti-takeover provision under the Company’s charter documents or the
laws of its state of incorporation that is or could become applicable to any of
the Investors as a result of the Investors and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including, without limitation, as a result of the Company’s issuance of the
Securities and the Investors’ ownership of the Securities.
          (r) Disclosure. The Company understands and confirms that each of the
Investors will rely on the foregoing representations in effecting transactions
in securities of the Company (other than Excluded Investors). All disclosure
provided by the Company to the Investors regarding the Company, its business and
the transactions contemplated hereby, including the Schedules to this Agreement,
furnished by or on the behalf of the Company are true and correct in all
material respects and do not contain any untrue statement of a material

11



--------------------------------------------------------------------------------



 



fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. To the Company’s Knowledge, except for the transactions
contemplated by this Agreement, no event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed. The
Company acknowledges and agrees that no Investor (other than Excluded Investors)
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those set forth in the Transaction
Documents.
          (s) Acknowledgment Regarding Investors’ Purchase of Securities. Based
upon the assumption that the transactions contemplated by this Agreement are
consummated in all material respects in conformity with the Transaction
Documents, the Company acknowledges and agrees that each of the Investors (other
than Excluded Investors) is acting solely in the capacity of an arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that no
Investor (other than Excluded Investors) is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Investor (other than Excluded Investors) or any of their respective
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the
Investors’ purchase of the Securities. The Company further represents to each
Investor that the Company’s decision to enter into this Agreement has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.
          (t) Patents and Trademarks. Except as set forth in Schedule 3.1(t), to
the Company’s Knowledge, the Company and its Subsidiaries own, or possess
adequate rights or licenses to use, all trademarks, trade names, service marks,
service mark registrations, service names, patents, copyrights, licenses, trade
secrets and other intellectual property rights (“Intellectual Property Rights”)
necessary to conduct their respective businesses now conducted. Except as set
forth in Schedule 3.1(t), none of the Company’s Intellectual Property Rights are
expected to expire or terminate within three years from the date of this
Agreement. The Company does not have any Knowledge of any infringement by the
Company or its Subsidiaries of Intellectual Property Rights of others. Except as
disclosed in the SEC Reports, there is no claim, action or proceeding being made
or brought, or to the Knowledge of the Company, being threatened, against the
Company or its Subsidiaries regarding its Intellectual Property Rights.
          (u) Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses and location
in which the Company and the Subsidiaries are engaged.
          (v) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC

12



--------------------------------------------------------------------------------



 



Reports (“Material Permits”), except where the failure to possess such permits
does not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect, and neither the Company nor any Subsidiary
has received any written notice of proceedings relating to the revocation or
modification of any Material Permit.
          (w) Transactions With Affiliates and Employees. Except as set forth or
incorporated by reference in the Company’s SEC Reports, none of the officers,
directors or employees of the Company is presently a party to any transaction
that would be required to be reported on Form 10-K with the Company or any of
its Subsidiaries (other than for ordinary course services as employees, officers
or directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the Company’s Knowledge, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.
          (x) Internal Accounting Controls. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
          (y) Sarbanes-Oxley Act. The Company is in compliance in all material
respects with applicable requirements of the Sarbanes-Oxley Act of 2002 and
applicable rules and regulations promulgated by the SEC thereunder, except where
such noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.
          (z) Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries nor, to the Knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.
          (aa) Employee Relations. Neither Company nor any of its Subsidiaries
is a party to any collective bargaining agreement or, to the Knowledge of the
Company, employs any member of a union. The Company believes that its relations
with its employees are as disclosed in the SEC Reports. Except as disclosed in
the SEC Reports, during the period covered by the SEC Reports, no executive
officer of the Company or any of its Subsidiaries (as

13



--------------------------------------------------------------------------------



 



defined in Rule 501(f) of the 1933 Act) has notified the Company or any such
Subsidiary that such officer intends to leave the Company or any such Subsidiary
or otherwise terminate such officer’s employment with the Company or any such
Subsidiary. To the Knowledge of the Company or any such Subsidiary, no executive
officer of the Company or any of its Subsidiaries is in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any such
Subsidiary to any liability with respect to any of the foregoing matters.
          (bb) Labor Matters. The Company and its Subsidiaries are in compliance
in all material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
          (cc) Environmental Laws. The Company and its Subsidiaries (i) are in
compliance in all material respects with any and all Environmental Laws (as
hereinafter defined), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance in all material respects with
all terms and conditions of any such permit, license or approval where, in each
of the foregoing clauses (i), (ii) and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
          (dd) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
          (ee) Tax Status. The Company and each of its Subsidiaries (i) has made
or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no

14



--------------------------------------------------------------------------------



 



unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.
     3.2. Representations and Warranties of the Investors. Each Investor hereby,
as to itself only and for no other Investor, represents and warrants to the
Company as follows:
          (a) Organization; Authority. Such Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, partnership or
other power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The purchase by such Investor of the
Securities hereunder has been duly authorized by all necessary action on the
part of such Investor. This Agreement has been duly executed and delivered by
such Investor and constitutes the valid and binding obligation of such Investor,
enforceable against it in accordance with its terms, except as may be limited by
(i) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors rights
generally, and (ii) the effect of rules of law governing the availability of
specific performance and other equitable remedies.
          (b) No Public Sale or Distribution. Such Investor is (i) acquiring the
Common Shares and the Warrants and (ii) upon exercise of the Warrants will
acquire the Warrant Shares issuable upon exercise thereof, in the ordinary
course of business for its own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered under the Securities Act or under an exemption from
such registration and in compliance with applicable federal and state securities
laws, and such Investor does not have a present arrangement to effect any
distribution of the Securities to or through any person or entity; provided,
however, that by making the representations herein, such Investor does not agree
to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an exemption under the Securities
Act.
          (c) Investor Status. At the time such Investor was offered the
Securities, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act or a “qualified institutional
buyer” as defined in Rule 144A(a) under the Securities Act. Such Investor is not
a registered broker dealer registered under Section 15(a) of the Exchange Act,
or a member of the NASD, Inc. or an entity engaged in the business of being a
broker dealer. Except as otherwise disclosed in writing to the Company on
Exhibit B-2 (attached hereto) on or prior to the date of this Agreement, such
Investor is not affiliated with any broker dealer registered under Section 15(a)
of the Exchange Act, or a member of the NASD, Inc. or an entity engaged in the
business of being a broker dealer.
          (d) Experience of Such Investor. Such Investor, either alone or
together with its representatives has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Investor

15



--------------------------------------------------------------------------------



 



understands that it must bear the economic risk of this investment in the
Securities indefinitely, and is able to bear such risk and is able to afford a
complete loss of such investment.
          (e) Access to Information. Such Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded: (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information (other than material non-public
information) about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such Investor
or its representatives or counsel shall modify, amend or affect such Investor’s
right to rely on the truth, accuracy and completeness of the Disclosure
Materials and the Company’s representations and warranties contained in the
Transaction Documents. Such Investor acknowledges receipt of copies of the SEC
Reports.
          (f) No Governmental Review. Such Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
          (g) No Conflicts. The execution, delivery and performance by such
Investor of this Agreement and the consummation by such Investor of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of such Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Investor, except in the case of clauses (ii) and
(iii) above, for such that are not material and do not otherwise affect the
ability of such Investor to consummate the transactions contemplated hereby.
          (h) Illegal Transactions. No Investor, directly or indirectly, and no
Person acting on behalf of or pursuant to any understanding with any Investor,
has engaged in any transactions in the securities of the Company (including,
without limitation, any Short Sales involving any of the Company’s securities)
since the time that such Investor was first contacted by the Company, the Agent
or any other Person regarding an investment in the Company. Such Investor
covenants that neither it nor any Person acting on its behalf or pursuant to any
understanding with such Investor will engage, directly or indirectly, in any
transactions in the securities of the Company (including Short Sales) prior to
the time the transactions contemplated by this Agreement are publicly disclosed.
“Short Sales” include, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act and all types
of direct and indirect stock pledges, forward sale contracts,

16



--------------------------------------------------------------------------------



 



options, puts, calls, short sales, swaps, derivatives and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker-dealers or foreign regulated brokers.
          (i) Restricted Securities. The Investors understand that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.
          (j) Legends. It is understood that, except as provided in
Section 4.1(b) of this Agreement, certificates evidencing such Securities may
bear the legend set forth in Section 4.1(b).
          (k) No Legal, Tax or Investment Advice. Such Investor understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice. Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities. Such
Investor understands that the Agent has acted solely as the agent of the Company
in this placement of the Securities, and that the Agent makes no representation
or warranty with regard to the merits of this transaction or as to the accuracy
of any information such Investor may have received in connection therewith. Such
Investor acknowledges that he has not relied on any information or advice
furnished by or on behalf of the Agent.
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
     4.1. Transfer Restrictions.
          (a) The Investors covenant that the Securities will only be disposed
of pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from the registration requirements of the Securities Act, and in compliance with
any applicable state securities laws. In connection with any transfer of
Securities other than pursuant to an effective registration statement or to the
Company, or pursuant to Rule 144(k), the Company may require the transferor to
provide to the Company an opinion of counsel selected by the transferor, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration under
the Securities Act. Notwithstanding the foregoing, the Company hereby consents
to and agrees to register on the books of the Company and with its transfer
agent, without any such legal opinion, except to the extent that the transfer
agent requests such legal opinion, any transfer of Securities by an Investor to
an Affiliate of such Investor, provided that the transferee certifies to the
Company that it is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and provided that such Affiliate does not request any removal of
any existing legends on any certificate evidencing the Securities.

17



--------------------------------------------------------------------------------



 



          (b) The Investors agree to the imprinting, so long as is required by
this Section 4.1(b), of the following legend on any certificate evidencing any
of the Securities:
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.
Certificates evidencing Securities shall not be required to contain such legend
or any other legend (i) while a registration statement (including the
Registration Statement) covering the resale of the Securities is effective under
the Securities Act, (ii) following any sale of such Securities pursuant to
Rule 144 if the holder provides the Company with a legal opinion (and the
documents upon which the legal opinion is based) reasonable acceptance to the
Company to the effect that the Securities can be sold under Rule 144, (iii) if
the holder provides the Company with a legal opinion (and the documents upon
which the legal opinion is based) reasonably acceptable to the Company to the
effect that the Securities are eligible for sale under Rule 144(k), or (iv) if
the holder provides the Company with a legal opinion (and the documents upon
which the legal opinion is based) reasonably acceptable to the Company to the
effect that the legend is not required under applicable requirements of the
Securities Act (including controlling judicial interpretations and
pronouncements issued by the Staff of the SEC). The Company shall cause its
counsel to issue the legal opinion included in the Transfer Agent Instructions
to the Transfer Agent on the Effective Date. Following the Effective Date or at
such earlier time as a legend is no longer required for certain Securities, the
Company will no later than three Trading Days following the delivery by an
Investor to the Company or the Transfer Agent of (i) a legended certificate
representing such Securities, and (ii) an opinion of counsel to the extent
required by Section 4.1(a), deliver or cause to be delivered to such Investor a
certificate representing such Securities that is free from all restrictive and
other legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section.
          (c) The Company will not object to and shall permit (except as
prohibited by law) an Investor to pledge or grant a security interest in some or
all of the Securities in connection with a bona fide margin agreement or other
loan or financing arrangement secured by the Securities, and if required under
the terms of such agreement, loan or arrangement, the Company will not object to
and shall permit (except as prohibited by law) such Investor to transfer pledged
or secured Securities to the pledges or secured parties. Except as required by
law, such a pledge or transfer would not be subject to approval of the Company,
no legal opinion of the pledgee, secured party or pledgor shall be required in
connection therewith, and no notice shall be required of such pledge. Each
Investor acknowledges that the Company shall not be responsible for any pledges
relating to, or the grant of any security interest in, any of the

18



--------------------------------------------------------------------------------



 



Securities or for any agreement, understanding or arrangement between any
Investor and its pledgee or secured party. At the appropriate Investor’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Securities may reasonably request in connection with
a pledge or transfer of the Securities, including the preparation and filing of
any required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of Selling Stockholders thereunder. Provided that the Company is in compliance
with the terms of this Section 4.1(c), the Company’s indemnification obligations
pursuant to Section 6.4 shall not extend to any Proceeding or Losses arising out
of or related to this Section 4.1(c).
     4.2. Furnishing of Information. Until the date that any Investor owning
Common Shares or Warrant Shares may sell all of them under Rule 144(k) of the
Securities Act (or any successor provision), the Company covenants to use its
commercially reasonable efforts to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act.
     4.3. Integration. The Company shall not, and shall use its commercially
reasonably efforts to ensure that no Affiliate thereof shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Investors or that would be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market.
     4.4. Reservation of Securities. The Company shall maintain a reserve from
its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations to issue such Shares under the Transaction Documents. In the event
that at any time the then authorized shares of Common Stock are insufficient for
the Company to satisfy its obligations to issue such Shares under the
Transaction Documents, the Company shall promptly take such actions as may be
required to increase the number of authorized shares.
     4.5. Securities Laws Disclosure; Publicity. The Company shall, on or before
8:30 a.m., New York time, on the first Trading Day following execution of this
Agreement, issue a press release reasonably acceptable to the Investors
disclosing all material terms of the transactions contemplated hereby. Within
two Business Days of the Closing Date, the Company shall file a Current Report
on Form 8-K with the SEC (the “8-K Filing”) describing the terms of the
transactions contemplated by the Transaction Documents and including as exhibits
to such Current Report on Form 8-K the Transaction Documents (including the
schedules and the names, and addresses of the Investors and the amount(s) of
Securities respectively purchased) and the form of Warrants, in the form
required by the Exchange Act. Thereafter, the Company shall timely file any
filings and notices required by the SEC or applicable law with respect to the
transactions contemplated hereby and provide copies thereof to the Investors
promptly after filing. Except as herein provided, the Company shall not publicly
disclose the name of any Investor, or include the name of any Investor in any
press release without the prior written consent of such Investor, unless
otherwise required by law. The Company shall not, and shall cause each of its
Subsidiaries and its and each of their respective officers, directors, employees

19



--------------------------------------------------------------------------------



 



and agents not to, provide any Investor with any material nonpublic information
regarding the Company or any of its Subsidiaries from and after the issuance of
the above referenced press release without the express written consent of such
Investor.
     4.6. Use of Proceeds. The Company intends to use the net proceeds from the
sale of the Securities for working capital and general corporate purposes. The
Company also may use a portion of the net proceeds, currently intended for
general corporate purposes, to acquire or invest in technologies, products or
services that complement its business, although the Company has no present plans
or commitments and is not currently engaged in any material negotiations with
respect to these types of transactions. Pending these uses, the Company intends
to invest the net proceeds from this offering in short-term, interest-bearing,
investment-grade securities, or as otherwise pursuant to the Company’s customary
investment policies.
     4.7. S-3 Eligibility. The Company shall use its commercially reasonable
efforts to maintain its eligibility to register the resale of the Registrable
Securities on Form S-3.
     4.8. Participation Rights. For a period of 12 months from the Closing Date,
the Company hereby grants to each Investor the right to purchase its Pro Rata
Share of any securities sold by the Company in a private placement transaction
to one or more institutional investors (a “Private Placement”). In the event
that the Company proposes to undertake a Private Placement, it shall give each
Investor written notice of its intention, describing the price and the general
terms of the Private Placement. Each Investor shall have 5 days from the date of
any such notice to elect to participate in such Private Placement by giving
written notice to the Company, and thereafter at the closing of the Private
Placement such Investor shall purchase securities in the Private Placement on
the same terms and conditions as the other investors in such Private Placement.
The Company shall have 60 days after the 5-day period described above to
complete such Private Placement. In the event the Company has not completed the
proposed Private Placement within such 60 day period, then the Company shall
comply with the terms of this Section 4.8 with respect to a Private Placement
proposed to be completed after such 60 day period. Notwithstanding the
foregoing, an Investor will not be entitled to the participation rights set
forth above in any transaction in which the participation of such Investor would
require approval by the shareholders of the Company. Notwithstanding anything
contained herein, no Investor shall have any obligation to participate in any
Private Placement unless and until such Investor has executed the definitive
agreements for such Private Placement.
ARTICLE V
CONDITIONS
     5.1. Conditions Precedent to the Obligations of the Investors. The
obligation of each Investor to acquire Securities at the Closing is subject to
the satisfaction or waiver by such Investor, at or before the Closing, of each
of the following conditions:
          (a) Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing as though made on and as
of such date; and

20



--------------------------------------------------------------------------------



 



          (b) Performance. The Company and each other Investor shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by it at or prior to the Closing.
          (c) Board Appointment. Peter Johann shall have been added as a
Class II member of the Company’s Board of Directors, effective as of the
Closing.
     5.2. Conditions Precedent to the Obligations of the Company. The obligation
of the Company to sell the Securities at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:
          (a) Representations and Warranties. The representations and warranties
of the Investors contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though made on
and as of such date; and
          (b) Performance. The Investors shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Investors at or prior to the Closing.
ARTICLE VI
REGISTRATION RIGHTS
     6.1. Registration Statement.
          (a) As promptly as possible, and in any event on or prior to the
Filing Date, the Company shall prepare and file with the SEC a Registration
Statement covering the resale of all Registrable Securities for an offering to
be made on a continuous basis pursuant to Rule 415. The Registration Statement
shall be on Form S-3 (except if the Company is not then eligible to register for
resale the Registrable Securities on Form S-3, in which case such registration
shall be on another appropriate form in accordance with the Securities Act and
the Exchange Act) and shall contain (except if otherwise directed by the
Investors or requested by the SEC) the “Plan of Distribution” in substantially
the form attached hereto as Exhibit D.
          (b) The Company shall use its commercially reasonable efforts to cause
the Registration Statement to be declared effective by the SEC as promptly as
possible after the filing thereof, but in any event prior to the Required
Effectiveness Date, and shall use its commercially reasonable efforts to keep
the Registration Statement continuously effective under the Securities Act until
the earlier of the date that all Common Shares and Warrant Shares covered by
such Registration Statement have been sold or can be sold publicly under Rule
144(k) (the “Effectiveness Period”); provided that, upon notification by the SEC
that a Registration Statement will not be reviewed or is no longer subject to
further review and comments, the Company shall request acceleration of such
Registration Statement within five (5) Trading Days after receipt of such notice
and request that it becomes effective on 4:00 p.m. New York City

21



--------------------------------------------------------------------------------



 



time on the Effective Date and file a prospectus supplement for any Registration
Statement, whether or not required under Rule 424 (or otherwise), by 9:00 a.m.
New York City time the day after the Effective Date. For the avoidance of doubt,
the Company shall use its commercially reasonable efforts to keep the
Registration Statement continuously effective until the earlier of (i) such date
as the Investor is no longer deemed an affiliate of the Company for purposes of
Rule 144 or (ii) such date as the Investor no longer holds any of the Common
Shares or Warrant Shares.
          (c) The Company shall notify the Investors in writing promptly (and in
any event within two Trading Days) after receiving notification from the SEC
that the Registration Statement has been declared effective.
          (d) Should an Event (as defined below) occur, then upon the occurrence
of such Event, and on every monthly anniversary thereof until the applicable
Event is cured, the Company shall pay to each Investor an amount in cash, as
liquidated damages and not as a penalty, equal to one percent (1.0%) of (i) the
number of Common Shares held by such Investor as of the date of such Event,
multiplied by (ii) the purchase price paid by such Investor for such Common
Shares then held; provided, however, that the total amount of payments pursuant
to this Section 6.1(d) shall not exceed, when aggregated with all such payments
paid to all Investors, ten percent (10%) of the aggregate purchase price. The
payments to which an Investor shall be entitled pursuant to this Section 6.1(d)
are referred to herein as “Event Payments.” Any Event Payments payable pursuant
to the terms hereof shall apply on a pro rated basis for any portion of a month
prior to the cure of an Event. In the event the Company fails to make Event
Payments in a timely manner, such Event Payments shall bear interest at the rate
of one percent (1.0%) per month (prorated for partial months) until paid in
full. All pro rated calculations made pursuant to this paragraph shall be based
upon the actual number of days in such pro rated month.
       For such purposes, each of the following shall constitute an “Event”:
          (i) the Registration Statement is not filed on or prior to the Filing
Date or is not declared effective on or prior to the Required Effectiveness
Date;
          (ii) except as provided for in Section 6.1(e) (the “Excluded Events”),
after the Effective Date, an Investor is not permitted to sell Registrable
Securities under the Registration Statement (or a subsequent Registration
Statement filed in replacement thereof) for any reason (other than the fault of
such Investor) for five or more Trading Days (whether or not consecutive);
          (iii) except as a result of the Excluded Events, the Common Stock is
not listed or quoted, or is suspended from trading, on an Eligible Market for a
period of three Trading Days (which need not be consecutive Trading Days) during
the Effectiveness Period;
          (iv) with respect to an Investor, the Company fails for any reason to
deliver a certificate evidencing any Securities to such Investor within five
Trading Days after delivery of such certificate is required pursuant to any
Transaction Document or the exercise rights of the Investors pursuant to the
Warrants are otherwise suspended for any reason; or

22



--------------------------------------------------------------------------------



 



          (v) during the Effectiveness Period, except as a result of the
Excluded Events, the Company fails to have any Shares listed on an Eligible
Market.
          (e) Notwithstanding anything in this Agreement to the contrary, after
60 consecutive Trading Days of continuous effectiveness of the initial
Registration Statement filed and declared effective pursuant to this Agreement,
the Company may, by written notice to the Investors, suspend sales under a
Registration Statement after the Effective Date thereof and/or require that the
Investors immediately cease the sale of shares of Common Stock pursuant thereto
and/or defer the filing of any subsequent Registration Statement if the Company
is engaged in a material merger, acquisition or sale and the Board of Directors
determines in good faith, by appropriate resolutions, that, as a result of such
activity, (A) it would be materially detrimental to the Company (other than as
relating solely to the price of the Common Stock) to maintain a Registration
Statement at such time or (B) it is in the best interests of the Company to
suspend sales under such registration at such time. Upon receipt of such notice,
each Investor shall immediately discontinue any sales of Registrable Securities
pursuant to such registration until such Investor is advised in writing by the
Company that the current Prospectus or amended Prospectus, as applicable, may be
used. In no event, however, shall this right be exercised to suspend sales
beyond the period during which (in the good faith determination of the Company’s
Board of Directors) the failure to require such suspension would be materially
detrimental to the Company. The Company’s rights under this Section 6(e) may be
exercised for a period of no more than 20 Trading Days at a time and not more
than three times in any twelve-month period, without such suspension being
considered as part of an Event Payment determination. Immediately after the end
of any suspension period under this Section 6(e), the Company shall take all
necessary actions (including filing any required supplemental prospectus) to
restore the effectiveness of the applicable Registration Statement and the
ability of the Investors to publicly resell their Registrable Securities
pursuant to such effective Registration Statement.
          (f) The Company shall not, from the date hereof until the Effective
Date of the Registration Statement, prepare and file with the SEC a registration
statement or post-effective amendment to a registration statement (or supplement
thereto) relating to an offering for its own account under the Securities Act of
any of its equity securities, other than any registration statement or
post-effective amendment to a registration statement (or supplement thereto)
relating to the Company’s employee benefit plans registered on Form S-8.
     6.2. Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:
          (a) Not less than three Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto, furnish to the Agent copies of all such documents proposed to be filed,
which documents (other than any document that is incorporated or deemed to be
incorporated by reference therein) will be subject to the review of such
Investors. The Company shall reflect in each such document when so filed with
the SEC such comments regarding the Investors and the plan of distribution as
the Agent may reasonably and promptly propose on behalf of the Investors no
later than two Trading Days after the Agent has been so furnished with copies of
such documents as aforesaid.

23



--------------------------------------------------------------------------------



 



          (b) (i) Subject to Section 6.1(e), prepare and file with the SEC such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; and
(iii) respond as promptly as reasonably possible to any comments received from
the SEC with respect to the Registration Statement or any amendment thereto.
          (c) Notify each Investor as promptly as reasonably possible of any of
the following events: (i) the SEC notifies the Company whether there will be a
“review” of any Registration Statement; (ii) the SEC comments in writing on any
Registration Statement; (iii) any Registration Statement or any post-effective
amendment is declared effective; (iv) the SEC or any other Federal or state
governmental authority requests any amendment or supplement to any Registration
Statement or Prospectus or requests additional information related thereto;
(v) the SEC issues any stop order suspending the effectiveness of any
Registration Statement or initiates any Proceedings for that purpose; (vi) the
Company receives notice of any suspension of the qualification or exemption from
qualification of any Registrable Securities for sale in any jurisdiction, or the
initiation or threat of any Proceeding for such purpose; or (vii) the financial
statements included in any Registration Statement become ineligible for
inclusion therein or any Registration Statement or Prospectus or other document
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
          (d) Use its commercially reasonable to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.
          (e) If requested by an Investor, provide such Investor and its
counsel, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto, including financial statements and
schedules, and all exhibits to the extent requested by such Person (including
those previously furnished or incorporated by reference) promptly after the
filing of such documents with the SEC.
          (f) Promptly deliver to each Investor, without charge, as many copies
of the Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Investors in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.

24



--------------------------------------------------------------------------------



 



          (g) (i) In the time and manner required by each Trading Market,
prepare and file with such Trading Market an additional shares listing
application covering all of the Registrable Securities; (ii) take all steps
necessary to cause such Common Shares to be approved for listing on each Trading
Market as soon as possible thereafter; (iii) provide to Investor Counsel
evidence of such listing; and (iv) except as a result of the Excluded Events,
during the Effectiveness Period, maintain the listing of such Common Shares on
each such Trading Market or another Eligible Market.
          (h) Prior to any public offering of Registrable Securities, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Investors in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Investor requests in writing, to
keep each such registration or qualification (or exemption therefrom) effective
for so long as required, but not to exceed the duration of the Effectiveness
Period, and to do any and all other acts or things reasonably necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by a Registration Statement; provided, however, that the
Company shall not be obligated to file any general consent to service of process
or to qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject.
          (i) Cooperate with the Investors to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be delivered
to a transferee pursuant to a Registration Statement, which certificates shall
be free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Investors may reasonably
request.
          (j) Upon the occurrence of any event described in Section 6.2(c)(vii),
as promptly as reasonably possible, prepare a supplement or amendment, including
a post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
          (k) Cooperate with any reasonable due diligence investigation
undertaken by the Investors in connection with the sale of Registrable
Securities, including, without limitation, by making available documents and
information; provided that the Company will not deliver or make available to any
Investor material, nonpublic information unless such Investor requests in
advance in writing to receive material, nonpublic information and agrees to keep
such information confidential.
          (l) Comply with all rules and regulations of the SEC applicable to the
registration of the Securities.

25



--------------------------------------------------------------------------------



 




          (m) It shall be a condition precedent to the obligations of the
Company to complete the registration pursuant to this Agreement with respect to
the Registrable Securities of any particular Investor or to make any Event
Payments set forth in Section 6.1(c) to such Investor that such Investor furnish
to the Company the information specified in Exhibits B-1, B2 and B-3 hereto and
such other information regarding itself, the Registrable Securities and other
shares of Common Stock held by it and the intended method of disposition of the
Registrable Securities held by it (if different from the Plan of Distribution
set forth on Exhibit D hereto) as shall be reasonably required to effect the
registration of such Registrable Securities and shall complete and execute such
documents in connection with such registration as the Company may reasonably
request.
          (n) The Company shall comply with all applicable rules and regulations
of the SEC under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the Securities Act, promptly inform the Holders in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Holders are required to make
available a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder.
     6.3. Registration Expenses. The Company shall pay all fees and expenses
incident to the performance of or compliance with Article VI of this Agreement
by the Company, including without limitation (a) all registration and filing
fees and expenses, including without limitation those related to filings with
the SEC, any Trading Market and in connection with applicable state securities
or Blue Sky laws, (b) printing expenses (including without limitation expenses
of printing certificates for Registrable Securities), (c) messenger, telephone
and delivery expenses, (d) fees and disbursements of counsel for the Company,
(e) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement, and
(f) all listing fees to be paid by the Company to the Trading Market. The
Company shall also pay the reasonable fees and expenses of a single counsel for
the Investors in connection with such transaction, up to a maximum of $10,000.
     6.4. Indemnification
          (a) Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Investor,
the officers, directors, partners, members, agents and employees of each of
them, each Person who controls any such Investor (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all Losses, as incurred, arising out of or relating to (i) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (ii) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(iii) any untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any

26



--------------------------------------------------------------------------------



 



Prospectus or any form of Company prospectus or in any amendment or supplement
thereto or in any Company preliminary prospectus, or arising out of or relating
to any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (A) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based upon information regarding
such Investor furnished in writing to the Company by such Investor for use
therein, or to the extent that such information relates to such Investor or such
Investor’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved by such Investor expressly for use in the
Registration Statement, or (B) with respect to any prospectus, if the untrue
statement or omission of material fact contained in such prospectus was
corrected on a timely basis in the prospectus, as then amended or supplemented,
if such corrected prospectus was timely made available by the Company to the
Holder, and the Holder seeking indemnity hereunder was advised in writing not to
use the incorrect prospectus prior to the use giving rise to Losses.
          (b) Indemnification by Investors. Each Investor shall, severally and
not jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising out of or
relating to any omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, but only to the extent that such untrue
statement or omission is contained in any information so furnished by such
Investor in writing to the Company specifically for inclusion in such
Registration Statement or such Prospectus or to the extent that (i) such untrue
statements or omissions are based upon information regarding such Investor
furnished to the Company by such Investor in writing expressly for use therein,
or to the extent that such information relates to such Investor or such
Investor’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved by such Investor expressly for use in the
Registration Statement (it being understood that the information provided by the
Investor to the Company in Exhibits B-1, B-2 and B-3 and the Plan of
Distribution set forth on Exhibit D, as the same may be modified by such
Investor and other information provided by the Investor to the Company in or
pursuant to the Transaction Documents constitutes information reviewed and
expressly approved by such Investor in writing expressly for use in the
Registration Statement), such Prospectus or such form of Prospectus or in any
amendment or supplement thereto. In no event shall the liability of any selling
Investor hereunder be greater in amount than the dollar amount of the net
proceeds received by such Investor upon the sale of the Registrable Securities
giving rise to such indemnification obligation.
          (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified

27



--------------------------------------------------------------------------------



 



Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.
     An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (iii) the
named parties to any such Proceeding (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised by counsel that a conflict of interest is likely
to exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of
separate counsel shall be at the expense of the Indemnifying Party). It being
understood, however, that the Indemnifying Party shall not, in connection with
any one such Proceeding (including separate Proceedings that have been or will
be consolidated before a single judge) be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified
Parties, which firm shall be appointed by a majority of the Indemnified Parties.
The Indemnifying Party shall not be liable for any settlement of any such
Proceeding effected without its written consent, which consent shall not be
unreasonably withheld. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.
     All reasonable fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within 20 Trading Days of written notice thereof to the Indemnifying
Party (regardless of whether it is ultimately determined that an Indemnified
Party is not entitled to indemnification hereunder; provided, that the
Indemnifying Party may require such Indemnified Party to undertake to reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification hereunder).
          (d) Contribution. If a claim for indemnification under Section 6.4(a)
or (b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion

28



--------------------------------------------------------------------------------



 



as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 6.4(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6.4(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6.4(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
     The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
     6.5. Dispositions. Each Investor agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement and shall sell its Registrable Securities in accordance with the Plan
of Distribution set forth in the Prospectus. Each Investor further agrees that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 6.2(c)(v), (vi) or (vii), such Investor will
discontinue disposition of such Registrable Securities under the Registration
Statement until such Investor is advised in writing by the Company that the use
of the Prospectus, or amended Prospectus, as applicable, may be used. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.
     6.6. No Piggyback on Registrations. With the exception of the former
affiliates of Micromet AG, neither the Company nor any of its security holders
(other than the Investors in such capacity pursuant hereto) may include
securities of the Company in the Registration Statement other than the
Registrable Securities.

29



--------------------------------------------------------------------------------



 



     6.7. Piggy-Back Registrations. If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the SEC a registration statement relating to an offering for its own account or
the account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to each Investor not then eligible to sell
all of their Registrable Securities under Rule 144 in a three-month period,
written notice of such determination and if, within ten days after receipt of
such notice, any such Investor shall so request in writing, the Company shall
include in such registration statement all or any part of such Registrable
Securities such Investor requests to be registered. Notwithstanding the
foregoing, in the event that, in connection with any underwritten public
offering, the managing underwriter(s) thereof shall impose a limitation on the
number of shares of Common Stock which may be included in the Registration
Statement because, in such underwriter(s)’ judgment, marketing or other factors
dictate such limitation is necessary to facilitate public distribution, then the
Company shall be obligated to include in such Registration Statement only such
limited portion of the Registrable Securities with respect to which such
Investor has requested inclusion hereunder as the underwriter shall permit;
provided, however, that (i) the Company shall not exclude any Registrable
Securities unless the Company has first excluded all outstanding securities, the
holders of which are not contractually entitled to inclusion of such securities
in such Registration Statement or are not contractually entitled to pro rata
inclusion with the Registrable Securities and (ii) after giving effect to the
immediately preceding proviso, any such exclusion of Registrable Securities
shall be made pro rata among the Investors seeking to include Registrable
Securities and the holders of other securities having the contractual right to
inclusion of their securities in such Registration Statement by reason of demand
registration rights, in proportion to the number of Registrable Securities or
other securities, as applicable, sought to be included by each such Investor or
other holder. If an offering in connection with which an Investor is entitled to
registration under this Section 6.7 is an underwritten offering, then each
Investor whose Registrable Securities are included in such Registration
Statement shall, unless otherwise agreed by the Company, offer and sell such
Registrable Securities in an underwritten offering using the same underwriter or
underwriters and, subject to the provisions of this Agreement, on the same terms
and conditions as other shares of Common Stock included in such underwritten
offering and shall enter into an underwriting agreement in a form and substance
reasonably satisfactory to the Company and the underwriter or underwriters. Upon
the effectiveness the registration statement for which piggy-back registration
has been provided in this Section 6.7, any Event Payments payable to an Investor
whose Securities are included in such registration statement shall terminate.
ARTICLE VII
MISCELLANEOUS
     7.1. Termination. This Agreement may be terminated by the Company or any
Investor, by written notice to the other parties, if the Closing has not been
consummated by the third Business Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).

30



--------------------------------------------------------------------------------



 



     7.2. Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement; provided that the Company shall pay
the reasonable fees and expenses of the Investors (including the fees and
expenses of Investor’s counsel), up to a maximum of $40,000. The Company shall
pay all Transfer Agent fees, stamp taxes and other taxes and duties levied in
connection with the sale and issuance of their applicable Securities.
     7.3. Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Investors such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.
     7.4. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified in this Section prior to 6:30 p.m.
(New York City time) on a Trading Day, (b) the next Trading Day after the date
of transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than 6:30 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address or facsimile number
as may be designated in writing hereafter, in the same manner, by any such
Person.
     7.5. Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each of the Investors or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right. Notwithstanding the foregoing,
a waiver or consent to depart from the provisions hereof with respect to a
matter that relates exclusively to the rights of Investors under Article VI may
be given by Investors holding at least a majority of the Registrable Securities
to which such waiver or consent relates.
     7.6. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

31



--------------------------------------------------------------------------------



 



     7.7. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign its
rights under this Agreement to any Person to whom such Investor assigns or
transfers any Securities, provided (i) such transferor agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company after such assignment, (ii) the Company is furnished
with written notice of (x) the name and address of such transferee or assignee
and (y) the Registrable Securities with respect to which such registration
rights are being transferred or assigned, (iii) following such transfer or
assignment, the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws, (iv) such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions hereof that apply to the “Investors”
and (v) such transfer shall have been made in accordance with the applicable
requirements of this Agreement and with all laws applicable thereto.
     7.8. No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnified Party is an intended third
party beneficiary of Section 6.4 and (in each case) may enforce the provisions
of such Sections directly against the parties with obligations thereunder.
     7.9. Governing Law; Venue; Waiver of Jury Trial. THE CORPORATE LAWS OF THE
STATE OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE COMPANY
AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN
FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY INVESTOR
HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY INVESTOR, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY AND INVESTORS
HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

32



--------------------------------------------------------------------------------



 



     7.10. Survival. The representations and warranties, agreements and
covenants contained herein shall survive until the second anniversary of the
Closing Date.
     7.11. Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or email attachment, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or email-attached signature page were an original thereof.
     7.12. Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     7.13. Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option owed to such Investor by the Company under a Transaction Document and
the Company does not timely perform its related obligations within the periods
therein provided, then, prior to the performance by the Company of the Company’s
related obligation, such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.
     7.14. Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.
     7.15. Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to seek specific performance under
the Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation (other than in
connection with any action for temporary restraining order) the defense that a
remedy at law would be adequate.
     7.16. Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor hereunder or

33



--------------------------------------------------------------------------------



 



any Investor enforces or exercises its rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company by a trustee, receiver or any other person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.
     7.17. Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be amended to appropriately account for such event.
     7.18. Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Securities pursuant to this Agreement has been made by such Investor
independently of any other Investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Investor or by any agent or employee of any other Investor, and no
Investor or any of its agents or employees shall have any liability to any other
Investor (or any other person) relating to or arising from any such information,
materials, statements or opinions. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no other
Investor will be acting as agent of such Investor in connection with monitoring
its investment hereunder. Each Investor shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Investor to be joined as an additional party in
any proceeding for such purpose.
[SIGNATURE PAGES TO FOLLOW]

34



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

            MICROMET, INC.
      By:           Name:   Christian Itin, Ph.D.        Title:   President and
CEO     

     
 
  Address for Notice:
 
   
 
  Micromet, Inc.
 
  2110 Rutherford Road
 
  Carlsbad, CA 92008
 
  Facsimile No.: (760) 494-4269
 
  Telephone No.: (760) 494-4221
 
  Attn: President

     
 
  With a copy to:
 
   
 
  Christian E. Plaza, Esq.
 
  Cooley Godward LLP
 
  11951 Freedom Drive
 
  Reston, VA 20190
 
  Facsimile: (703) 456-8100
 
  Telephone: (703) 456-8000

COMPANY SIGNATURE PAGE

35



--------------------------------------------------------------------------------



 



Investor Signature Page
     By its execution and delivery of this signature page, the undersigned
Investor hereby joins in and agrees to be bound by the terms and conditions of
the Securities Purchase Agreement dated as of July 21, 2006 (the “Purchase
Agreement”) by and among Micromet, Inc. and the Investors (as defined therein),
as to the number of shares of Common Stock and Warrants set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

              NGN BIOMED OPPORTUNITY I, L.P.
 
            By: NGN BioMed I GP, L.P., its General Partner
 
            By: NGN Capital LLC, its General Partner
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

         
 
  Address:   369 Lexington Ave.
 
       
 
            17th Floor      
 
            New York, NY 10017      

         
 
  Telephone No.:   (212) 972-0077
 
       
 
       
 
  Facsimile No.:   (212) 972-0080
 
       
 
       
 
  Email Address:    
 
       

         
 
  Number of Shares:    
 
       

         
 
  Number of Warrants:    
 
       

         
 
  Aggregate Purchase Price:        $
 
       

[SIGNATURE PAGES CONTINUE]

 



--------------------------------------------------------------------------------



 



Investor Signature Page
     By its execution and delivery of this signature page, the undersigned
Investor hereby joins in and agrees to be bound by the terms and conditions of
the Securities Purchase Agreement dated as of July 21, 2006 (the “Purchase
Agreement”) by and among Micromet, Inc. and the Investors (as defined therein),
as to the number of shares of Common Stock and Warrants set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

              NGN BIOMED OPPORTUNITY I GMBH & CO.
BETEILIGUNGS KG
 
            By: NGN Capital LLC, its Managing Limited
Partner
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

         
 
  Address:   369 Lexington Ave.
 
       
 
            17th Floor      
 
            New York, NY 10017      

         
 
  Telephone No.:   (212) 972-0077
 
       
 
       
 
  Facsimile No.:   (212) 972-0080
 
       
 
       
 
  Email Address:    
 
       

         
 
  Number of Shares:    
 
       

         
 
  Number of Warrants:    
 
       

         
 
  Aggregate Purchase Price:        $
 
       

2



--------------------------------------------------------------------------------



 



      Exhibits:    
A
  Schedule of Investors
B
  Instruction Sheet for Investors
C
  Opinion of Company Corporate Counsel
D
  Plan of Distribution
E
  Company Transfer Agent Instructions
F
  Form of Warrant

3



--------------------------------------------------------------------------------



 



Exhibit A
Schedule of Investors

                                  Investor   Common Shares     Warrants    
Warrant Shares     Purchase Price  
NGN BIOMED OPPORTUNITY I, L.P.
    1,289,778       322,445       322,445     $ 4,643,200  
 
                               
NGN BIOMED OPPORTUNITY I GMBH & CO. BETEILIGUNGS KG
    932,444       233,111       233,111     $ 3,356,800  
 
                               
 
                       
TOTALS
    2,222,222       555,556       555,556     $ 8,000,000  





--------------------------------------------------------------------------------



 



Exhibit B
INSTRUCTION SHEET FOR INVESTOR
(to be read in conjunction with the entire Securities Purchase Agreement)

A.   Complete the following items in the Securities Purchase Agreement:

     1. Complete and execute the Investor Signature Page. The Agreement must be
executed by an individual authorized to bind the Investor.
     2. Exhibit B-1 — Stock Certificate Questionnaire:
Provide the information requested by the Stock Certificate Questionnaire;
     3. Exhibit B-2 — Registration Statement Questionnaire:
Provide the information requested by the Registration Statement Questionnaire.
     4. Exhibit B-3 /B-4 — Investor Certificate:
Provide the information requested by the Certificate for Individual Investors
(B-3) or the Certificate for Corporate, Partnership, Trust, Foundation and Joint
Investors (B-4), as applicable.
     5. Return, via facsimile, the signed Securities Purchase Agreement
including the properly completed Exhibits B-1 through B-4, to:
Facsimile: (703) 456-8100
Telephone: (703) 456-8006
Attn: Christian E. Plaza
     6. After completing instruction number five (5) above, deliver the original
signed Securities Purchase Agreement including the properly completed Exhibits
B-1 through B-4 to:
Cooley Godward LLP
11951 Freedom Drive, 15th Floor
Reston, VA 20190
Attn: Christian E. Plaza

B.   Instructions regarding the wire transfer of funds for the purchase of the
Shares will be telecopied to the Investor by the Company at a later date.

C.   Upon the resale of any Shares by the Investor after the Registration
Statement covering any Shares is effective, as described in the Securities
Purchase Agreement, the Investor must send a letter in the form of Exhibit D to
the Company and the Company’s transfer agent so that the Shares may be properly
transferred.

 



--------------------------------------------------------------------------------



 



Exhibit B-1
MICROMET, INC.
STOCK CERTIFICATE QUESTIONNAIRE
     Please provide us with the following information:

         
1.
  The exact name that the Securities are to be registered in (this is the name
that will appear on the stock certificate(s)). You may use a nominee name if
appropriate:    
 
     
 
2.
  The relationship between the Investor of the Securities and the Registered
Holder listed in response to item 1 above:    
 
     
 
3.
  The mailing address, telephone and telecopy number and email address of the
Registered Holder listed in response to item 1 above:    
 
     
 
 
       
 
     
 
 
       
 
     
 
 
       
 
     
 
 
       
 
     
 
4.
  The Tax Identification Number of the Registered Holder listed in response to
item 1 above:    
 
     
 

2



--------------------------------------------------------------------------------



 



Exhibit B-2
MICROMET, INC.
REGISTRATION STATEMENT QUESTIONNAIRE
     In connection with the Registration Statement, please provide us with the
following information regarding the Investor.
1. Please state your organization’s name exactly as it should appear in the
Registration Statement:
 
Except as set forth below, your organization does not hold any equity securities
of the Company on behalf of another person or entity.
State any exceptions here:
 
2. Address of your organization:

             
 
       
 
 
 
  Telephone:              
 
  Fax:                

         
Contact Person:  
     
 
 
 

3. Have you or your organization had any position, office or other material
relationship within the past three years with the Company or its affiliates?
(Include any relationships involving you or your affiliates, officers,
directors, or principal equity holders (5% or more) that has held any position
or office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.)

         
 
                            Yes                             No
 
            If yes, please indicate the nature of any such relationship below:

4. Are you the beneficial owner of any other securities of the Company? (Include
any equity securities that you beneficially own or have a right to acquire
within 60 days after the date hereof, and as to which you have sole voting
power, shared voting power, sole investment power or shared investment power.)

3



--------------------------------------------------------------------------------



 



         
 
                            Yes                             No
 
            If yes, please describe the nature and amount of such ownership as
of a recent date.

5. Except as set forth below, you wish that all the shares of the Company’s
common stock beneficially owned by you or that you have the right to acquire
from the Company be offered for your account in the Registration Statement.
State any exceptions here:
6. Have you made or are you aware of any arrangements relating to the
distribution of the shares of the Company pursuant to the Registration
Statement?

         
 
                            Yes                             No
 
            If yes, please describe the nature and amount of such arrangements.

     7. NASD Matters
     (a) State below whether (i) you or any associate or affiliate of yours are
a member of the NASD, a controlling shareholder of an NASD member, a person
associated with a member, a direct or indirect affiliate of a member, or an
underwriter or related person with respect to the proposed offering; (ii) you or
any associate or affiliate of yours owns any stock or other securities of any
NASD member not purchased in the open market; or (iii) you or any associate or
affiliate of yours has made any outstanding subordinated loans to any NASD
member. If you are a general or limited partnership, a no answer asserts that no
such relationship exists for you as well as for each of your general or limited
partners.

         
 
                            Yes                             No

     If “yes,” please identify the NASD member and describe your relationship,
including, in the case of a general or limited partner, the name of the partner:
     If you answer “no” to Question 7(a), you need not respond to Question 7(b).
     (b) State below whether you or any associate or affiliate of yours has been
an underwriter, or a controlling person or member of any investment banking or
brokerage firm which has been or might be an underwriter for securities of the
Corporation or any affiliate thereof including, but not limited to, the common
stock now being registered.

         
 
                            Yes                             No

     If “yes,” please identify the NASD member and describe your relationship,
including, in the case of a general or limited partner, the name of the partner.

4



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT
     The undersigned hereby agrees to notify the Company promptly of any changes
in the foregoing information which should be made as a result of any
developments, including the passage of time. The undersigned also agrees to
provide the Company and the Company’s counsel any and all such further
information regarding the undersigned promptly upon request in connection with
the preparation, filing, amending, and supplementing of the Registration
Statement (or any prospectus contained therein). The undersigned hereby consents
to the use of all such information in the Registration Statement.
     The undersigned understands and acknowledges that the Company will rely on
the information set forth herein for purposes of the preparation and filing of
the Registration Statement.
     The undersigned understands that the undersigned may be subject to serious
civil and criminal liabilities if the Registration Statement, when it becomes
effective, either contains an untrue statement of a material fact or omits to
state a material fact required to be stated in the Registration Statement or
necessary to make the statements in the Registration Statement not misleading.
The undersigned represents and warrants that all information it provides to the
Company and its counsel is currently accurate and complete and will be accurate
and complete at the time the Registration Statement becomes effective and at all
times subsequent thereto, and agrees during the Effectiveness Period and any
additional period in which the undersigned is making sales of Shares under and
pursuant to the Registration Statement, and agrees during such periods to notify
the Company immediately of any misstatement of a material fact in the
Registration Statement, and of the omission of any material fact necessary to
make the statements contained therein not misleading.

     
Dated:                     
   
 
   
 
 
 
 
  Name
 
   
 
 
 
 
  Signature
 
   
 
 
 
 
  Name and Title of Signatory

5



--------------------------------------------------------------------------------



 



Exhibit B-3
MICROMET, INC.
CERTIFICATE FOR CORPORATE, PARTNERSHIP,
LIMITED LIABILITY COMPANY,
TRUST, FOUNDATION AND JOINT INVESTORS
     If the investor is a corporation, partnership, limited liability company,
trust, pension plan, foundation, joint Investor (other than a married couple) or
other entity, an authorized officer, partner, or trustee must complete, date and
sign this Certificate.
CERTIFICATE
     The undersigned certifies that the representations and responses below are
true and accurate:
     (a) The investor has been duly formed and is validly existing and has full
power and authority to invest in the Company. The person signing on behalf of
the undersigned has the authority to execute and deliver the Securities Purchase
Agreement on behalf of the Investor and to take other actions with respect
thereto.
     (b) Indicate the form of entity of the undersigned:
           Limited Partnership
           General Partnership
           Limited Liability Company
           Corporation
           Revocable Trust (identify each grantor and indicate under what
circumstances the trust is revocable by the
grantor):                                                                                
     (Continue on a separate piece of paper, if necessary.)
           Other type of Trust (indicate type of trust and, for trusts other
than pension trusts, name the grantors and
beneficiaries):                                                                                
     (Continue on a separate piece of paper, if necessary.)
           Other form of organization (indicate form of organization
(                                                                                                                        )
     (c) Indicate the approximate date the undersigned entity was formed:
     (d) In order for the Company to offer and sell the Units in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as an investor in the Company.

6



--------------------------------------------------------------------------------



 



     
                    
  1. A bank as defined in Section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;
 
   
                    
  2. A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;
 
   
                    
  3. An insurance company as defined in Section 2(13) of the Securities Act;
 
   
                    
  4. An investment company registered under the Investment Company Act of 1940
or a business development company as defined in Section 2(a)(48) of that Act;
 
   
                    
  5. A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;
 
   
                    
  6. A plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000;
 
   
                    
  7. An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;
 
   
                    
  8. A private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;
 
   
                    
  9. Any partnership or corporation or any organization described in
Section 501(c)(3) of the Internal Revenue Code or similar business trust, not
formed for the specific purpose of acquiring the Shares, with total assets in
excess of $5,000,000;
 
   
                    
  10. A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of the Exchange Act;
 
   
                    
  11. An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner
satisfies:                                                                                                                        
(continue on a separate piece of paper, if necessary.)

     Please set forth in the space provided below the (i) states, if any, in the
U.S. in which you maintained your principal office during the past two years and
the dates during which you

7



--------------------------------------------------------------------------------



 



maintained your office in each state, (ii) state(s), if any, in which you are
incorporated or otherwise organized and (iii) state(s), if any, in which you pay
income taxes.
 
 
 

     
Dated:                                         , 2006
   
 
   
 
   
Print Name of Investor
   
 
   
 
   
Name:
   
Title:
   
(Signature and title of authorized officer, partner or trustee)
   

8



--------------------------------------------------------------------------------



 



SECURITIES DELIVERY INSTRUCTIONS
     Please instruct us as to where you would like the Securities delivered to
at Closing:

     
Name:
   
 
 
 

     
Company:
   
 
 
 
 
   
Address:
   
 
 
 

     
 

     
Telephone:
   
 
 
 

     
Other Special Instructions:
   
 
 
 

     
 

9



--------------------------------------------------------------------------------



 



Exhibit C
OPINION OF COMPANY CORPORATE COUNSEL

 



--------------------------------------------------------------------------------



 



Exhibit D
PLAN OF DISTRIBUTION
The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The selling stockholders may use any one or more of the
following methods when selling shares:

•   ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

•   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

•   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

•   an exchange distribution in accordance with the rules of the applicable
exchange;

•   privately negotiated transactions;

•   short sales;

•   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

•   a combination of any such methods of sale; and

•   any other method permitted pursuant to applicable law.

     The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
     Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act. Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
stockholder. The selling stockholders may agree to indemnify any agent, dealer
or broker-dealer that participates in transactions involving sales of the shares
if liabilities are imposed on that person under the Securities Act.
     The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed a supplement to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act of 1933
supplementing or amending the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus.

 



--------------------------------------------------------------------------------



 



     The selling stockholders also may transfer the shares of common stock in
other circumstances, in which case the transferees, pledgees or other successors
in interest will be the selling beneficial owners for purposes of this
prospectus and may sell the shares of common stock from time to time under this
prospectus after we have filed a supplement to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933
supplementing or amending the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus.
     The selling stockholders and any broker-dealers or agents that are involved
in selling the shares of common stock may be deemed to be “underwriters” within
the meaning of the Securities Act in connection with such sales. In such event,
any commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.
     We are required to pay all fees and expenses incident to the registration
of the shares of common stock. We have agreed to indemnify the selling
stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.
     The selling stockholders have advised us that they have not entered into
any agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the Securities Act.
     The anti-manipulation rules of Regulation M under the Securities Exchange
Act of 1934 may apply to sales of our common stock and activities of the selling
stockholders.

2



--------------------------------------------------------------------------------



 



Exhibit E
COMPANY TRANSFER AGENT INSTRUCTIONS
Mellon Investor Services, LLC
400 S. Hope Street, 4th Floor
Los Angeles, CA 90071
Attention: Martha Mijango
Ladies and Gentlemen:
     Reference is made to that certain Securities Purchase Agreement, dated as
of July 21, 2006 (the “Agreement”), by and among Micromet, Inc., a Delaware
corporation (the “Company”), and the investors named on the Schedule of
Investors attached thereto (collectively, the “Holders”), pursuant to which the
Company is issuing to the Holders shares (the “Common Shares”) of Common Stock
of the Company, par value $.00004 per share (the “Common Stock”), and Warrants
(the “Warrants”), which are exercisable for shares of Common Stock.
     This letter shall serve as our irrevocable authorization and direction to
you (provided that you are the transfer agent of the Company at such time):
     (i) to issue shares of Common Stock upon transfer or resale of the Common
Shares; and
     (ii) to issue shares of Common Stock upon the exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Exhibit I, which has been acknowledged by the
Company as indicated by the signature of a duly authorized officer of the
Company thereon.
     You acknowledge and agree that so long as you have previously received
(a) written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Common Shares and the Warrant
Shares has been declared effective by the Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”) and
that resales of the Common Shares and the Warrant Shares may be made thereunder,
or (ii) sales of the Common Shares and the Warrant Shares may be made in
conformity with Rule 144 under the 1933 Act (“Rule 144”), (b) if applicable, a
copy of such registration statement, and (c) notice from legal counsel to the
Company or any Holder that a transfer of Common Shares and/or Warrant Shares has
been effected either pursuant to the registration statement (and a prospectus
delivered to the transferee) or pursuant to Rule 144, then, unless otherwise
required by law, within three (3) business days of your receipt of the notice
referred to in (c), you shall issue the certificates representing the Common
Shares and the Warrant Shares so sold to the transferees registered in the names
of such transferees, and such certificates shall not bear any legend restricting
transfer of the Common Shares and the Warrant Shares thereby and should not be
subject to any stop-transfer restriction.

 



--------------------------------------------------------------------------------



 



     A form of written confirmation (to be used in connection with any sale)
from the Company’s outside legal counsel that a registration statement covering
resales of the Common Shares and the Warrant Shares has been declared effective
by the SEC under the 1933 Act is attached hereto as Exhibit II.
     Please be advised that the Holders are relying upon this letter as an
inducement to enter into the Agreement and, accordingly, each Holder is a third
party beneficiary to these instructions.
     Please execute this letter in the space indicated to acknowledge your
agreement to act in accordance with these instructions. Should you have any
questions concerning this matter, please contact me at (703) 251-4420.

            Very truly yours,

MICROMET, INC.
      By:           Name:   Matthias Alder        Title:   Senior Vice President
and
General Counsel     

          THE FOREGOING INSTRUCTIONS ARE
ACKNOWLEDGED AND AGREED TO
this                      day of                     , 2006    
 
        MELLON INVESTOR SERVICES, LLC     
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        Enclosures    

2



--------------------------------------------------------------------------------



 



Exhibit F
FORM OF WARRANT

 



--------------------------------------------------------------------------------



 



Schedule 3.1(a)
SUBSIDIARIES
The Company has the following direct or indirect Subsidiaries:
Micromet Holdings, Inc. (100% owned by the Company)
Cell Matrix, Inc. (100% owned by the Company)
Tarcanta, Inc. (100% owned by the Company)
Tarcanta, Limited (100% owned by the Company)
Micromet AG (100% owned by Micromet Holdings, Inc.)

2



--------------------------------------------------------------------------------



 



Schedule 3.1(f)
CAPITALIZATION

              Authorized   Issued and Outstanding
Common Stock
  150,000,000   29,190,810
 
       
Preferred Stock
  10,000,000   0
 
       
Common Stock Warrants
  (83,852 shares of Common Stock are reserved for issuance)   (warrant rights
exercisable for up to 83,852 shares of Common Stock are currently outstanding)
 
       
Stock Plans (Options to Purchase Common Stock)
  (4,736,669 shares of Common Stock are reserved for issuance)   (options
exercisable for up to 2,869,572 shares of Common Stock are currently
outstanding)
 
       
Employee Stock Purchase Plan
  (84,459 shares of Common Stock are reserved for issuance)    
 
       
Shareholder Rights Plan
       

3



--------------------------------------------------------------------------------



 



Schedule 3.1(h)
MATERIAL CHANGES
None.

4



--------------------------------------------------------------------------------



 



Schedule 3.1(i)
ABSENCE OF LITIGATION
The Company received a letter from a former stockholder of Micromet AG regarding
the Company’s failure to file a registration statement registering the resale of
the Company’s shares that were issued to the stockholder in connection with the
merger of the Company with Micromet AG.

5



--------------------------------------------------------------------------------



 



Schedule 3.1(p)
REGISTRATION RIGHTS
In connection with the merger of the Company with Micromet AG, the Company
granted resale registration rights to the former affiliates of Micromet AG,
representing in the aggregate approximately 9,866,506 shares of the Company’s
Common Stock.

6



--------------------------------------------------------------------------------



 



Schedule 3.1(t)
PATENTS AND TRADEMARKS

                  Patent Number   Short Title   Filing date   Expiry date
US 5,482,858
  Polypeptide linkers for production of biosynthetic proteins/targeted
multifunctional proteins   Oct. 19, 1993     2009  
EP 0318554
  Polypeptide linkers for production of biosynthetic proteins/targeted
multifunctional proteins   May 19, 1988     2008  
EP 0623679
  Polypeptide linkers for production of biosynthetic proteins/targeted
multifunctional proteins   May 19, 1988     2008  
US 5,132,405
  Biosynthetic antibody binding sites   June 30, 1988     2009  
US 5,091,513
  Biosynthetic antibody binding sites   Jan. 02, 1991     2009  
US 5,476,786
  Biosynthetic antibody binding sites   Oct. 19, 1993     2009  
US 6,207,804
  Genetically engineered antibody analogues and fusion proteins thereof   Dec.
18, 1995     2007  
US 5,013,653
  Product and process for the introduction of a hinge region into a fusion
protein to facilitate cleavage   Dec. 28, 1989     2008  
US 4,946,778
  Single polypeptide chain binding molecules   Jan. 19, 1989     2007  
EP 0281604
  Single polypeptide chain binding molecules   Sept. 02, 1987     2007  
US 4,704,692
  Computer Based System And Method For Determining And Displaying Possible
Chemical Structures For Converting Double or Multiple Chain Polypeptides to
Single Chain Polypeptides   Sept. 02, 1986     2007  
EP 0349578
  Method for the preparation of binding molecules   March 02, 1988     2008  
US 5,078,998
  Hybrid ligand directed to activation of cytotoxic T cells and target antigen  
Aug. 2, 1985     2009  

The commercialization of Company and its Subsidiaries’ products may require
patent rights customarily understood in the industry to pertain to
antibody-related products. Accordingly, the Company and its Subsidiaries may
need to obtain licenses to patents and patent portfolios generally applicable to
the manufacture, development and commercialization of antibody-related products.
In addition, the Company and its Subsidiaries are aware of certain third parties
who are conducting activities that may infringe upon patents in their
single-chain antibody patent portfolio.

7